              Case 2:19-cr-00260-RSM Document 68 Filed 08/13/21 Page 1 of 1




 1                                                     CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
     UNITED STATES OF AMERICA,                        ) No. CR19-260-RSM
 7                                                    )
                     Plaintiff,                       )
 8                                                    )
                v.                                    ) ORDER TO
 9                                                    ) SEAL DOCUMENT
     ROSALINA LOPEZ-RODRIGUEZ,                        )
10                                                    )
                     Defendant.                       )
11                                                    )
12           THIS MATTER has come before the undersigned on the motion to file the

13   sentencing memorandum and exhibits under seal pursuant to CrR 55(b) and (c). The

14   Court has considered the motion and records in this case and finds there are compelling

15   reasons to file the document under seal.

16           IT IS ORDERED that the sentencing memorandum and exhibits be filed under

17   seal.

18           DATED this 13th day of August, 2021.

19
20
                                                     A
                                                     RICARDO S. MARTINEZ
21                                                   CHIEF UNITED STATES DISTRICT
                                                     JUDGE
22   Presented by:
23
     s/ Michael Filipovic
24   Federal Public Defender
25   s/ Nancy Tenney
26   Assistant Federal Public Defender
     Attorney for Rosalina Lopez-Rodriguez
                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL DOCUMENT                                       1601 Fifth Avenue, Suite 700
       (USA v. Lopez-Rodriguez / CR19-260-RSM) - 1                    Seattle, Washington 98101
                                                                                 (206) 553-1100
